DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the response filed 10/13/2020.  The eTerminal Disclaimer was approved on 10/13/2020.  Claims 1-20 remain pending in the application.  
	Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 sets forth “a first end member”, but then that feature is referred to as “the first end post” in this claim and in dependent claims.  Examiner suggests changing “member” to “post” in this instance.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 20:  Examiner notes that “the first depth” (line 3) lacks antecedent basis.  Examiner notes that Claim 17 has set forth “a depth”, but it is unclear if this is the “first depth”.  Examiner also notes 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 2013/0287484).
Re Clm 17:  Phillips discloses a substrate (20) defining a slot formed into a surface (see figs) of the substrate, the slot being configured to receive a mating fastener body to couple the substrate to the mating fastener body, the substrate having a first end (fig 4, top end), a second end (bottom end), and a depth (see figs 7 and 8) configured with at least two depth sections of different widths, wherein the second section is located deeper in depth than the first section, and a width of the first section transitions to a larger width of the second section (see figs).
Re Clm 19:  Phillips discloses wherein the substrate further defines the slot formed into the surface of the substrate to have a chamfered insertion edge (rounded top edge leading into the slot) beginning from the surface of the substrate (top) and leading into the first section (see figs).
.  
Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2011/0085853).	
Re Clm 17:  Liu discloses a substrate (element 3; figs 4, 4a, 4b) defining a slot formed into a surface (see figs) of the substrate, the slot being configured to receive a mating fastener body to couple the substrate to the mating fastener body (see figs), the substrate having a first end (right end 31), a second end (left end  31’), and a depth (see figs 4a and 4b) configured with at least a first section (shallow section with narrow keyway) and a second section (below keyway) of different widths (left end having the keyway has a first shallow section depth and smaller width corresponding to the actual keyway structure and a second deeper section depth and larger width corresponding to the undercut section below the first section), wherein the second section is located deeper in depth than the first section, and a width of the first section transitions to a larger width of the second section (from narrow keyway to wide section underneath keyway structure; see figs).
Re Clm 18:  Liu discloses (see figs 4a and 4b) an insertion groove (31) beginning from the first end and continuing into a keyway groove (31’) terminating at the second end; a width of the insertion groove being larger than a width of the keyway groove (see fig 4) and the at least first section and second section are located within the keyway groove (as described above in claim 17); and the insertion groove and keyway groove each having a length to receive a length of a fastener body (see figs).
Re Clm 20 (as best understood):  Examiner notes that as best understood the limitations of this claim are shown in Figures 4, 4a, and 4b.  
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate all the limitations of independent claims 1 and 13.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes Applicant’s arguments pertaining to the structure of the fastener (surfaces, end posts, center support section with compressible clips formed thereon) have found to be persuasive.
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (Claim Objection to Claim 1).  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 4 and 5 that Phillips and Liu fail each fail to disclose a substrate as claimed.  Applicant argues that the retainers disclosed in each of the references is not a substrate with a slot formed in the surface with different depth sections.  Examiner disagrees and notes that the structure on which the slot is formed is indeed a “substrate” to the broadest reasonable interpretation.  Examiner notes that the Specification nor the Claims give any further specific requirement of what a substrate is or isn’t.  Therefore, the structure of element 20 in Phillips is deemed a substrate, as is reference element 3 in Liu.   Examiner further notes that the separate “depth sections” are clearly set forth in the rejection and the analysis of such is deemed proper.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678